           Case 1:20-cv-00780-RP Document 11 Filed 10/23/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

ISMAEL MORERO, individually and on behalf of         §
all others similarly situated,                       §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:20-CV-780-RP
                                                     §
BLS PAINTING, INC., et al.,                          §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is Plaintiff Ismael Morero’s (“Morero”) Motion for Substitute Service of

Process. (Dkt. 10). Morero filed his complaint on July 23, 2020. (Dkt. 1). Morero has thus far been

unable to serve Defendants BLS Painting, Inc. (“BLS”), Benito Luna, and Erick Luna (together,

“Defendants”), despite several attempts. (See Mot. Dkt. 10, at 1–2). Accordingly, Morero requests

that the Court permit him to serve Defendants through substitute service. (Id. at 4–5). Having

considered the motion and the relevant law, the Court finds that it should be granted.

        A plaintiff is permitted to serve an individual by “following state law for serving a summons

in an action brought in courts of general jurisdiction in the state where the district court is located or

where service is made.” Fed. R. Civ. P. 4(e)(1). Texas law prefers personal service over substitute

service because personal service ensures greater reliability. Texas v. State, 293 S.W.3d 913, 915–16

(Tex. App.—Austin, 2009, no pet.). Thus, Texas Rule of Civil Procedure 106(a) provides that service

of a citation may be accomplished by (1) delivering it to the defendant in person, or (2) mailing it to

the defendant by registered or certified mail, return receipt requested. A court may only authorize

substitute service after attempted service by one of these two methods. State Farm Fire & Cas. Co. v.

Costley, 868 S.W.2d 298, 298–99 (Tex. 1993).



                                                    1
             Case 1:20-cv-00780-RP Document 11 Filed 10/23/20 Page 2 of 3



        If personal service or service by mail is unsuccessful, however, a court may authorize

another method of service. Tex. R. Civ. P. 106(b). A plaintiff seeking substitute service must file a

motion supported by an affidavit stating the location of the defendant’s “usual place of abode or

other place where the defendant can probably be found and stating specifically the facts showing

that [personal service or service by certified mail] has been attempted . . . at the location named in

such affidavit but has not been successful.” Tex. R. Civ. P. 106(b). The affidavit submitted by a

plaintiff must strictly comply with the requirements of Rule 106(b). Wilson v. Dunn, 800 S.W.2d 833,

836 (Tex. 1990). If these requirements are met, a court may authorize one of two other methods.

First, the Court may authorize service by leaving a copy of the citation with a copy of the petition

with anyone over the age of 16 at the location specified in the affidavit. Tex. R. Civ. P. 106(b)(1).

Second, the Court may authorize service “in any other manner that the affidavit or other evidence . .

. shows will be reasonably effective to give the defendant notice of the suit.” Tex. R. Civ. P.

106(b)(2).

        Morero has met these requirements. Morero filed a motion for substitute service of process

supported by the declaration of his counsel Ricardo Prieto, (Dkt. 10-1), and the affidavit of Thomas

Kroll, the process server, (Dkts. 10-2, 10-3, 10-4). Kroll attempted to serve the corporate defendant

BLS at the address provided by BLS to the Secretary of State as the address of its registered agent

Benito Luna. (See Prieto Decl., Dkt. 10-1; Kroll Aff., Dkt. 10-2). Kroll also tried to serve the

registered agent at his residence. (Kroll Aff., Dkt. 10-2). Kroll then tried to serve the registered agent

eight additional times. (Id.). Similarly, Kroll attempted to serve Benito Luna and Erick Luna nine

separate times but was unable to effectuate service. (Kroll Affs., Dkts. 10-3, 10-4). Morero requests

that service be accomplished by affixing a true copy of the complaint, the exhibits to the complaint,

the civil cover sheet, the summons, and a copy of this order to the front entrance of the residential

address of the registered agent, Benito Luna. (Mot., Dkt. 10, at 4–5).


                                                    2
           Case 1:20-cv-00780-RP Document 11 Filed 10/23/20 Page 3 of 3



       Accordingly, upon the requirements having been met for substitute service, IT IS

ORDERED that Morero may serve Defendants by affixing a true copy of the complaint, the

exhibits to the complaint, the civil cover sheet, the summons, and a copy of this order to the front

entrance of the residential address of the registered agent, Benito Luna. In addition, Morero shall

then mail a copy of the complaint, the civil cover sheet, the summons, and a copy of this order to

Defendants at the same address by first class mail.

          SIGNED on October 23, 2020.

                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  3
